Citation Nr: 1230385	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for blurred vision, including as secondary to allergic rhinitis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to March 1988, from November 29, 1990 to June 6, 1991, and from January 27, 2003 to July 27, 2003.  The Veteran had additional service in the United States Army Reserve.

This case comes before the Board on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

This case has previously been before the Board, most recently in January 2012, when the Board remanded the Veteran's claims in order to provide the Veteran with additional VA examinations of his claimed conditions.  With respect to the examinations of the Veteran's knees, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for blurred vision and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had a bilateral knee disability that pre-existed his third period of military service.

2.  The evidence does not clearly and unmistakably show that the Veteran's bilateral knee condition was not aggravated beyond the natural progress of the disease during this period of service.


CONCLUSION OF LAW

Service connection for a bilateral knee condition is warranted.  See 38 U.S.C.A.    §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304(b), 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a bilateral knee condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Service Connection

The Veteran is seeking entitlement to service connection for a bilateral knee condition.  While the Board acknowledges that the Veteran had three periods of active duty service, the Veteran himself has primarily contended that he began experiencing symptoms associated with a knee condition around 1999 or 2000, well after his first two periods of active duty serve.  The Board agrees that the evidence generally supports such a date of onset, and it finds that the Veteran is entitled to service connection based on aggravation during that third period of active service.  Accordingly, the following discussion will address only the Veteran's third period of service that lasted from January 27, 2003 to July 27, 2003.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2011).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In other words, in order to rebut the presumption of soundness at service entry for a condition that is not "noted" at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).

In the instant case, as noted above, the Veteran contends that he began experiencing symptoms associated with his knees around 1999 or 2000.  The medical evidence indicates that the Veteran was first diagnosed with degenerative joint disease of the knees in March 2002, which is before the Veteran's third period of active duty service that began on January 27, 2003.  There is no entrance examination of record for the Veteran's period of active duty service beginning in January 2003.  The Board observes no other evidence suggesting that the Veteran's condition was indeed noted at entrance into service.  The Board further finds, however, that there is clear and unmistakable evidence that the Veteran's bilateral knee condition pre-existed service, in the form of the March 2002 letter diagnosing the Veteran with degenerative joint disease of the knees.  

As discussed above, with clear and unmistakable evidence of a pre-existing condition and no notation of such condition at service entrance, VAOPGCPREC 3-2003 indicates that the Board must next determine whether the record contains clear and unmistakable evidence that the Veteran's bilateral knee disability was not aggravated during service.  Based on the evidence discussed below, the Board concludes that there is not clear and unmistakable evidence that the Veteran's bilateral knee disability was not aggravated during his service.

The Board acknowledges that there is no evidence of treatment of the Veteran's knees during his third period of service.  In a July 2003 Post-Deployment Health Assessment, the Veteran denied experiencing swollen, stiff, or painful joints at the time of the assessment.  Significantly, however, the Veteran specifically indicated that he had indeed experienced such symptoms during his deployment.  The Veteran was next treated for a knee condition in 2006, and the medical evidence of record demonstrates that the Veteran consistently complained of knee pain thereafter.

The Veteran received a VA examination in February 2012.  The examiner noted the Veteran's self-report of stiff and painful joints on his July 2003 Post-Deployment Health Assessment, but the examiner further observed that the Veteran did not complain of knee pain for the following three years.  The examiner opined that this three-year gap in treatment was inconsistent with a finding that the condition was permanently worsened beyond natural progression during the Veteran's third period of active duty.  The examiner concluded that it was less likely than not that the Veteran's bilateral knee condition was incurred in or aggravated by his active duty service.

Upon review of the evidence, the Board finds that clear and unmistakable evidence has not been demonstrated sufficient to rebut the presumption of aggravation, particularly in light of the Veteran's credible testimony regarding his symptomatology before service, in service, and after service.  While the Board acknowledges the probative value of the opinion of the February 2012 VA examiner that the Veteran's bilateral knee condition was not aggravated by service, the Board finds that the examiner's rationale, which relies almost exclusively on the Veteran's post-service gap in treatment for his knees, does not meet the high burden of clear and unmistakable evidence required to rebut the presumption of aggravation, particularly in light of the credibility of the Veteran's current statements and his July 2003 statement that he experienced joint pain during his preceding service.  Therefore, the presumption of aggravation attaches, and service connection for a bilateral knee condition is granted.  


ORDER

Service connection for a bilateral knee condition is granted.


REMAND

Unfortunately, an additional remand of the Veteran's claims for service connection for blurred vision and a skin condition is warranted.  Although the Board sincerely regrets the additional delay, the record reflects that further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's claim for service connection for blurred vision, in January 2012, the Board remanded the Veteran's claim in order to provide the Veteran with an additional VA examination addressing the nature and etiology of the Veteran's claimed blurred vision disability.  The Board specifically noted that a previous May 2011 VA examination was inadequate because it did not discuss the possibility of a relationship between the Veteran's eye condition and his service-connected allergic rhinitis.  The Veteran was provided with an additional examination in January 2012, and the examiner, consistent with the findings in previous examinations, diagnosed the Veteran with cataracts, dry eyes, and a meibomian gland dysfunction.  The VA examiner specifically concluded that these disabilities were not incurred in or aggravated by active service.  Contrary to the Board's instruction, however, the examiner did not address the possibility of a secondary relationship between the Veteran's eye conditions and his service-connected allergic rhinitis.  The Board finds such an opinion necessary, particularly with respect to the possibility of aggravation.  An additional opinion must be solicited on remand.

With respect to the Veteran's claim for service connection for a skin condition, in January 2012, the Board remanded the Veteran's claim in order to provide the Veteran with an additional VA examination addressing the nature and etiology of the Veteran's claimed skin disability.  The examiner was specifically instructed to consider whether it was at least as likely as not that the Veteran's skin condition was incurred in or aggravated by his active duty service.  The Veteran was provided with an additional skin examination in January 2012.  The examiner diagnosed the Veteran with folliculitis, and the examiner found that the Veteran was first diagnosed with this condition in 1994.  The examiner stated that the Veteran had inherently dry, itchy skin that precipitated fits of scratching that led to secondary folliculitis.  The examiner observed that the Veteran's current job working as a mechanic would likely aggravate sensitive, acne-prone skin.  Thus, the examiner found that this condition was not caused by any experiences in military service, but instead "exposure to greases and oils" as a mechanic, could have aggravated his itching, thereby increasing his scratching and folliculitis.  The Board notes that this opinion is flawed because the Veteran works as a mechanic not only now, but also worked as a mechanic during each of his periods of active duty service.  The examiner's opinion, therefore, suggests that the Veteran's skin condition may have been aggravated by active duty military service (because he worked as a mechanic then, too), notwithstanding the examiner's negative nexus opinion.  An additional opinion addressing whether the Veteran's active duty military service aggravated an existing skin condition is required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the January 2012 eye examination.  If the January 2012 examiner is unavailable, forward the Veteran's claims file to an examiner of appropriate expertise, with the option, if necessary, to conduct an additional examination if such an examination is required in order to offer the following opinions.  In either event, the examiner should thoroughly review the Veteran's claims file.  The examiner should be requested to provide answers to the following questions:

a) The January 2012 examination report states that it is less likely than not that the Veteran's eye disability, to include cataracts, meibomian gland dysfunction, dry eyes, and intermittently blurry vision, was incurred in or aggravated by active duty.  Please explain the reasoning underlying this conclusion.

b) Is it at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's current eye disability, to include cataracts, meibomian gland dysfunction, dry eyes, and intermittently blurry vision was caused by the Veteran's service-connected allergic rhinitis?

c) Is it at least as likely as not that the Veteran's current eye disability, to include cataracts, meibomian gland dysfunction, dry eyes, and intermittently blurry vision, has been aggravated (i.e., permanently worsened) by the Veteran's service-connected allergic rhinitis?

d) If it is determined that the Veteran's current eye disability, to include cataracts, meibomian gland dysfunction, dry eyes, and intermittently blurry vision, was not caused by, but was aggravated by, his service-connected allergic rhinitis, the examiner should identify the baseline level of severity of his eye condition prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the back condition is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  Return the Veteran's claims file to the examiner who conducted the January 2012 skin examination.  If the January 2012 examiner is unavailable, forward the Veteran's claims file to an examiner of appropriate expertise, with the option, if necessary, of an additional examination if such an examination is required in order to offer the following opinions.  In the report of the January 2012 examination, the examiner found that this condition was not caused by any experiences in military service, but instead noted that "exposure to greases and oils" as a mechanic, could have aggravated his itching, thereby increasing his scratching and folliculitis.  The examiner should be asked consider the fact that the with the fact Veteran works as a mechanic not only now, but also worked as a mechanic during each of his periods of active duty service, and to provide a new opinion as to whether the Veteran's skin condition may have been aggravated by active duty military service (because he worked as a mechanic then, too), 

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


